ITEMID: 001-118479
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: COMMITTEE
DATE: 2013
DOCNAME: CASE OF ȘERCARU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Alvina Gyulumyan;Johannes Silvis;Kristina Pardalos
TEXT: 4. The applicant was born in 1970 and lives in Bucharest.
5. On 31 July 2002 she lodged a criminal complaint against her husband accusing him of stealing from their common household. A civil claim was joined to the complaint.
6. On 17 June 2003 the prosecution brought the case to court on charges of theft between spouses.
7. On 16 February 2004 the Galaţi District Court convicted the defendant to two years and two months’ imprisonment and awarded the applicant 20,000 Romanian lei (RON) – around 4,500 euros (EUR) – as pecuniary damage.
8. The judgment became final at first instance as no appeal had been filed against it.
9. Subsequently, the defendant appealed on points of law outside the statutory time-limit alleging that the first-instance court had not observed the guarantees of a fair trial in his respect. He claimed that he had been convicted in absentia and that he had not benefited from legal representation.
10. On 4 May 2005 the County Court of Galaţi allowed the appeal. It thus quashed the first-instance judgment and remitted the case to the lower court for re-trial.
11. On 26 October 2007 the defendant was convicted to one year’s imprisonment for breach of trust between spouses. The applicant was awarded RON 400 (around EUR 91) as pecuniary damage. Both the defendant and the applicant appealed on points of law.
12. On 5 June 2008 the applicant withdrew her complaint as well as her appeal on points of law.
13. On 12 September 2008 the Galaţi District Court granted the motion of withdrawal of charges and thus terminated the criminal proceedings. The judgment became final.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
